            Case 4:20-cv-40034-TSH Document 12 Filed 06/23/20 Page 1 of 6



                                    UNITED STATES DISTRICT COURT
                                     DISTRICT OF MASSACHUSETTS

____________________________________________

CATHERINE VITALE,

                       Plaintiff,

       v.                                                    Civil Action No.:
                                                             4:20-CV-40034-TSH

WEGMANS FOOD MARKETS, INC.
(d/b/a Wegmans Massachusetts, Inc.),

                    Defendant.
____________________________________________

                                    JOINT RULE 16.1 STATEMENT

        Pursuant to Local Rule 16.1, Federal Rule of Civil Procedure 16(b), and the Court’s May

27, 2020 Notice of Scheduling Conference (Dkt. 11), counsel for Plaintiff, Catherine Vitale, and

counsel for Defendant, Wegmans Food Markets, Inc., have conferred and submit this Proposed

Scheduling Order:

       1.       Initial Disclosures. Initial disclosures required by Fed. R. Civ. P. 26(a)(1) must

                be completed by July 13, 2020.

       2.       Amendments to Pleadings. Except for good cause shown, no motions seeking

                leave to add new parties or to amend the pleadings to assert new claims or

                defenses may be filed after July 13, 2020.

       3.       Fact Discovery - Interim Deadlines.

                a.     All requests for production of documents and interrogatories must be

                       served by November 30, 2020.

                b.     All requests for admission must be served by December 28, 2020.
     Case 4:20-cv-40034-TSH Document 12 Filed 06/23/20 Page 2 of 6




         c.       All depositions, other than expert depositions, must be completed by April

                  2, 2021.

4.       Fact Discovery - Final Deadline. All discovery, other than expert discovery,

         must be completed by April 2, 2021.

5.       Status Conference. A status conference will be held on a date selected by the

         Court.

6.       Expert Discovery.

         a.       Plaintiff’s trial experts must be designated, and the information

                  contemplated by Fed. R. Civ. P. 26(a)(2) must be disclosed, by May 3,

                  2021.

         b.       Plaintiff’s trial experts must be deposed by June 4, 2021.

         c.       Defendants’ trial experts must be designated, and the information

                  contemplated by Fed. R. Civ. P. 26(a)(2) must be disclosed, by July 2,

                  2021.

         d.       Defendants’ trial experts must be deposed by August 6, 2021.

7.       Dispositive Motions.

         a.       Dispositive motions, such as motions for summary judgment or partial

                  summary judgment and motions for judgment on the pleadings, must be

                  filed by September 17, 2021.

         b.       Oppositions to dispositive motions must be filed within sixty (60) days

                  after service of the motion.

         c.       Reply papers regarding dispositive motions must be filed within fifteen

                  (15) days after service of the opposition papers.



                                            2
            Case 4:20-cv-40034-TSH Document 12 Filed 06/23/20 Page 3 of 6




       8.       Initial Pretrial Conference. An initial pretrial conference will be held at a date

                and time to be set by the Court. The parties shall prepare and submit a pretrial

                memorandum in accordance with Local Rule 16.5(D) five business days prior to

                the date of the conference, except that the parties need not include matters

                required by Local Rule 16.5(D)(2) or (3).

DATED:          June 23, 2020

CATHERINE VITALE                              WEGMANS FOOD MARKETS, INC. ,
by her attorney                               by its attorneys

/s/ Darren T. Griffis, Esq.                   /s/ Robert C. Weissflach, Esq.
Darren T. Griffis, Esq. (BBO# 675627)         Robert C. Weissflach, Esq. admitted pro hac vice
griffis@gskandg.com                           rweissflach@hselaw.com
Glickman, Sugarman, Kneeland & Gribouski      Harter Secrest & Emery LLP
11 Harvard Street                             50 Fountain Plaza, Suite 1000
Worcester, Massachusetts 01609                Buffalo, New York 14202
Telephone: (508) 756-6206                     Telephone: (716) 844-3707
Facsimile: (508) 831-0443                     Facsimile: (716) 853-1617




                                                  3
           Case 4:20-cv-40034-TSH Document 12 Filed 06/23/20 Page 4 of 6



                      CERTIFICATION REGARDING CONSULTATION CONCERNING
                    LITIGATION BUDGET AND ALTERNATIVE DISPUTE RESOLUTION

        Plaintiff Catherine Vitale and her counsel affirm that they have conferred: (a) with a view to

establishing a budget for the costs of conducting the full course and various alternative courses of the

litigation, and (b) to consider the resolution of the litigation through the use of alternative dispute

resolution programs such as those outlined by L.R. 16.4.

DATED:           June 23, 2020


/s/ Darren T. Griffis, Esq.                        /s/ Catherine Vitale
Darren T. Griffis, Esq. (BBO# 665682)              Catherine Vitale
griffis@gskandg.com
Glickman, Sugarman, Kneeland & Gribouski
11 Harvard Street
Worcester, Massachusetts 01609
Telephone: (508) 756-6206
Facsimile: (508) 831-0443




                                                       4
           Case 4:20-cv-40034-TSH Document 12 Filed 06/23/20 Page 5 of 6



                      CERTIFICATION REGARDING CONSULTATION CONCERNING
                    LITIGATION BUDGET AND ALTERNATIVE DISPUTE RESOLUTION

        Defendant Wegmans Food Markets, Inc. and its counsel affirm that they have conferred: (a) with

a view to establishing a budget for the costs of conducting the full course and various alternative courses

of the litigation, and (b) to consider the resolution of the litigation through the use of alternative dispute

resolution programs such as those outlined by L.R. 16.4.

DATED:           June 23, 2020

/s/ Robert C. Weissflach, Esq.                              /s/ Ellen J. Lynch
Robert C. Weissflach, Esq., admitted pro hac vice           Ellen J. Lynch
rweissflach@hselaw.com                                      Director of Labor and Employment Law
Harter Secrest & Emery LLP                                  Wegmans Food Markets, Inc.
50 Fountain Plaza, Suite 1000
Buffalo, New York 14202
Telephone: (716) 844-3707
Facsimile: (716) 853-1617
Email: rweissflach@hselaw.com




                                                       5
          Case 4:20-cv-40034-TSH Document 12 Filed 06/23/20 Page 6 of 6



                                        CERTIFICATE OF SERVICE

        I, Robert C. Weissflach, hereby certify that this document filed through the CM/ECF system will

be sent electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants on June 23, 2020.


                                                  /s/ Robert C. Weissflach
                                                  Robert C. Weissflach




                                                      6
